NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted October 6, 2021*
                                Decided October 7, 2021

                                         Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

                      MICHAEL Y. SCUDDER, Circuit Judge

No. 21-1228

GWENDOLYN PERRY,                                Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of
                                                Illinois, Eastern Division.

      v.                                        No. 20 C 6248

CITY OF HARVEY, et al.,                         Matthew F. Kennelly,
      Defendants-Appellees.                     Judge.

                                       ORDER

       Gwendolyn Perry, a Black senior citizen with a disability, appeals the dismissal
of her civil-rights complaint regarding a violent burglary at her home in the City of



      *  The appellees were not served with process and are not participating in this
appeal. We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 21-1228                                                                           Page 2

Harvey. The district court dismissed the complaint for failure to state a claim. We
affirm.

        In her complaint, Perry said that she was badly injured after a man broke into
her home, demanded money, and struck her with an object. She alleged that her son
found her bleeding from her head and called the police, who came and investigated the
scene. Perry was taken to the hospital for treatment. Believing that the police could have
prevented the crime by periodically checking on her, Perry sued the City, the mayor,
and the police superintendent for violations of her due-process and equal-protection
rights, see 42 U.S.C. § 1983, as well as state law.

       The district court screened her complaint under 28 U.S.C. § 1915(e)(2) and
dismissed it for failure to state a claim. With regard to her due-process claim, the court
explained that the Constitution imposes no independent duty upon local authorities to
protect individuals from private violence. And she did not state an equal-protection
claim, the court added, because she had not alleged that the City selectively denied
services to her based on her race, age, or disability. The court then declined to exercise
supplemental jurisdiction over her remaining state-law claims.

        On appeal, Perry generally challenges the district court’s conclusion that the
police’s failure to protect her did not violate her constitutional rights. But the district
court was correct that local authorities’ failure to protect individuals against private
violence does not violate the Due Process Clause. DeShaney v. Winnebago Cnty. Dep’t of
Social Servs., 489 U.S. 189, 197 (1989). Likewise, the Equal Protection Clause does not
entitle individuals to police protection. Hilton v. City of Wheeling, 209 F.3d 1005, 1007
(7th Cir. 2000). Although the government may not selectively deny protective services
to disfavored groups, DeShaney, 489 U.S. at 197 n.3; McCauley v. City of Chicago, 671 F.3d
611, 618–19 (7th Cir. 2011); Hilton, 209 F.3d at 1007, Perry has not plausibly suggested
that the City has such a policy or practice; indeed, she asserts only that she was not
afforded special protection in the form of preventative check-ins.

       Perry’s remaining arguments also fail. She now asserts, for the first time, that the
police violated her constitutional rights by waiting to summon medical care. But she
waived this argument by not raising it in the district court, see Johnson v. Dominguez,
5 F.4th 818, 826 (7th Cir. 2021), and, regardless, she did not allege facts to plausibly
suggest any violation of her due-process or equal-protection rights. Perry also disagrees
with the district court’s decision not to consider her state-law claims. But a district court
may decline to exercise supplemental jurisdiction when, as here, it has dismissed all
No. 21-1228                                                                           Page 3

claims over which it has original jurisdiction. 28 U.S.C. § 1367(c)(3); Coleman v. City of
Peoria, 925 F.3d 336, 351–352 (7th Cir. 2019).

         One final note. Generally, a district court should give plaintiffs at least one
opportunity to amend a deficient complaint. Runnion ex rel. Runnion v. Girl Scouts,
786 F.3d 510, 519–20 (7th Cir. 2015). But because any amendment in this case would be
futile, failure to provide an opportunity to amend was not an abuse of discretion.
See id. at 518.

                                                                               AFFIRMED